Name: Commission Regulation (EEC) No 3449/82 of 21 December 1982 on the quantities in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland to be imported during 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 82 Official Journal of the European Communities No L 362/27 COMMISSION REGULATION (EEC) No 3449/82 of 21 December 1982 on the quantities in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland to be imported during 1983 THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from Applications for licences may be submitted, in accor ­ the processing of agricultural products originating in dance with Article 2 (4) of Regulation (EEC) No the African , Caribbean and Pacific States or in the 486/80 during the first 10 days of January 1983 in overseas countries and territories ('), as last amended by respect of the following quantities of boned beef and Regulation (EEC) No 3019/81 (2), and in particular veal : Article 23 thereof, Having regard to Commission Regulation (EEC) No Botswana . 18 916 tonnes 486/80 of 28 February 1980 laying down detailed rules Kenya . 142 tonnes for the application in beef and veal of Regulation Madagascar . 7 579 tonnes (EEC) No 435/80 ('), as amended by Regulation (EEC) Swaziland : 3 363 tonnes No 2377/80 (4), and in particular Article 2 (3) thereof, Whereas Regulation (EEC) No 435/80 provides for the possibility of issuing import licences for beef and veal products ; Article 2 Whereas the quantities in respect of which it will be possible to apply for licences from 1 January 1983 This Regulation shall enter into force on 1 January should be fixed , 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55 , 28 . 2 . 1980 , p . 4 . ( 2) OJ No L 302, 23 . 10 . 1981 , p . 4 . ( 3) OJ No L 56 , 29 . 2 . 1980 , p . 22 . ( 4) OJ No L 241 , 13 . 9 . 1980 , p . 5 .